Citation Nr: 0833593	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to a temporary evaluation of 100 percent 
under 38 C.F.R. § 4.30 beyond August 31, 2005 for 
convalescence following left knee arthroscopy.  

4.  Entitlement to additional compensation benefits for 
dependents.  

[The issue of entitlement to payment or reimbursement by VA 
for expenses incurred related to the veteran's participation 
in an education program at Victor Valley College and 
California State University-San Bernardino based on his 
retroactive induction into the Chapter 31 vocational 
rehabilitation training program will be addressed in a 
separate decision.]



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In November 2005, the RO denied entitlement to service 
connection for a left wrist disorder and granted a temporary 
evaluation of 100 percent based on surgical or other 
treatment necessitating convalescence effective July 29, 
2005.  The veteran subsequently filed a notice of 
disagreement in December 2005 with respect to his left wrist 
claim and the period of time for which he was assigned a 
temporary total rating (i.e., the veteran indicated that he 
had 6 months of convalescence).  A statement of the case 
(SOC) was issued in November 2006 and the veteran filed a 
timely substantive appeal in January 2007.  38 C.F.R. §§ 
20.302, 20.305 (2007).

In March 2006, the RO denied the veteran's request to reopen 
a previously disallowed claim for PTSD.  The veteran filed a 
notice of disagreement in June 2006, the SOC was issued in 
June 2007, and the veteran filed a timely substantive appeal 
in June 2007.  38 C.F.R. § 20.302 (2007).  

The Board notes that the veteran previously filed a claim for 
a left arm disorder (i.e., residuals of a left forearm 
injury) in May 1972 and his claim was denied in a July 1972 
rating decision because examination of the left forearm 
showed no palpable or visible pathology.  Nevertheless, since 
the prior final denial, the veteran has been diagnosed with 
degenerative joint disease of the radiocarpal joint.  See 
September 2002 VA radiological report.  In Boggs v. Peake, 
520 F. 3d. 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, even if the symptomatology of the two disabilities 
overlap.  Rather, the two claims must be considered 
independently.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  As the prior and current claims involve two 
distinctly different diagnoses (i.e., no diagnosis of a left 
forearm disorder versus definitive diagnosis of a left wrist 
disorder), they rest on different, distinct factual bases and 
must be considered independently.  Id.  Thus, a de novo 
review, without regard to finality, is warranted, and the 
issue is as noted on the title page of this decision.

The Board also notes that the veteran has repeatedly alleged 
that the RO has denied his claims due to racial 
discrimination and has requested at various times during the 
course of this appeal that jurisdiction of his appeal be 
transferred to the RO in San Diego or San Francisco.  
However, the Board has no authority to rule on such matters 
and refers the veteran's requests to the RO for 
consideration.   

Additionally, during the course of this appeal, the American 
Legion requested to withdraw its power of attorney with 
respect to the veteran's appeal citing its inability to work 
with the veteran in a cooperative manner as the basis for the 
withdrawal.  As the record reflects that proper procedures 
for withdrawing representation after an appeal has been 
certified to the Board have been followed and good cause has 
been shown, the American Legion's representation of the 
veteran in the present matter has been properly withdrawn.  
38 C.F.R. § 20.608(b)(2)(2007).  Furthermore, the veteran was 
subsequently allowed an opportunity to appoint another 
representative but chose to represent himself in the matters 
on appeal.   

The Board further notes that the veteran appears, in January 
2008 correspondence, to be attempting to file a claim with 
the Board against the Los Angeles RO and certain individuals 
and entities for discrimination.  However, the Board has no 
authority to rule on such claims as they are outside of the 
scope of the Board's jurisdiction.  

Moreover, the record reflects that the veteran testified at a 
Board hearing held in Washington, D.C. in October 2007 before 
the undersigned Veterans Law Judge.  The hearing transcript 
is of record.  Nevertheless, the veteran has repeatedly 
requested to be scheduled for another Board hearing in 
correspondence received since the October 2007 hearing.  
While the Board observes that the veteran did not present 
testimony with respect to all of the issues that had been 
perfected for appeal at the October 2007 Board hearing, the 
veteran was provided ample opportunity to present hearing 
testimony with respect to any issue on appeal at that time.  
Furthermore, the veteran has submitted numerous written 
statements during the course of this appeal wherein he has 
clearly articulated the reasons he disagrees with the RO's 
denial of his claims.  For the foregoing reasons, the Board 
finds no reason to afford the veteran another Board hearing 
at this juncture.    

The Board received additional evidence from the veteran at 
the October 2007 Board hearing, which was accompanied by a 
waiver of his right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the evidence in the 
first instance in conjunction with the issue on appeal.  
Furthermore, the veteran has subsequently submitted 
additional argument with respect to his claims that is 
essentially duplicative of what was already contained in the 
record and considered by the RO in its adjudication of the 
claims; therefore, a waiver of RO consideration is not 
necessary.  

The issue of entitlement to service connection for a left 
wrist disorder and entitlement to additional compensation 
benefits for dependents are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence shows that the veteran is entitled to an 
extension of his temporary total rating due to convalescence 
following his left knee arthroscopy through January 31, 2006.  

2.  In a January 2003 rating decision, the RO denied the 
veteran's claim of service connection for PTSD because the 
evidence did not show a confirmed diagnosis of PTSD which 
would permit a finding of service connection.  After 
receiving notification of the denial of his claim and being 
advised regarding his appellate rights, the veteran did not 
perfect an appeal of the decision and it became final.

3.  Evidence received subsequent to the January 2003 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 20.302, 20.1103 
(2007).

3.  The criteria for an extension of a temporary total rating 
under 38 C.F.R. § 4.30 to January 31, 2006 for convalescence 
following left knee arthroscopy have been met.  38 U.S.C.A. 
§§ 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in November 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to a temporary total disability rating and 
thoroughly described the types of information and evidence 
that the veteran should submit in support of the claim.  The 
RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the veteran's behalf in 
support of the claim.  While the November 2003 letter did not 
address the elements of disability rating and effective date, 
such elements were addressed in a March 2006 letter, which 
was followed by subsequent readjudication of the veteran's 
claim.  

In correspondence dated in November 2005, the RO advised the 
veteran that his claim for PTSD was previously denied, he was 
notified of the decision in January 2003, and the decision 
had become final.  The RO also explained that VA needed new 
and material evidence in order to reopen the veteran's claim.  
The RO defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  The RO 
further explained that the veteran's claim was previously 
denied because there was no current evidence or diagnosis 
showing that the veteran had the claimed disorder.  The RO 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the veteran's behalf.  The 
Board notes that the notice letter did not specifically 
address what the evidence must show to establish entitlement 
the underlying claim of service connection for PTSD; however, 
there is no prejudice to the veteran because the letter 
clearly informed the veteran that he needed to submit 
evidence showing a diagnosis of PTSD and the veteran has 
failed to do so.  Consequently, the claim will not be 
reopened and service connection on the merits will not be 
considered.     

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

In regard to VA's duty to assist, the Board observes that the 
veteran's service treatment records, DD Form 214, service 
personnel records, and post-service treatment records 
identified as relevant to the veteran's claims have been 
obtained, to the extent possible, and associated with the 
claims folder.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim for PTSD despite the veteran's requests for 
an examination.  However, no medical examination or opinion 
is needed because the veteran's claim is not found to be 
reopened by way of the submission of new and material 
evidence for reasons explained below.  38 C.F.R. 
§ 3.159(c)(4)(2007).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

New and Material evidence - PTSD

As a preliminary matter, the Board notes that the veteran's 
current claim is one involving entitlement to service 
connection for PTSD.  This claim is based upon the same 
factual basis as his previous claim, which was denied in the 
January 2003 rating decision that became final.  As such, it 
is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  

In a January 2003 rating decision, the RO denied the 
veteran's claim of service connection for PTSD because the 
evidence did not show a confirmed diagnosis of PTSD which 
would permit a finding of service connection.  The RO 
explained that the veteran's claim may be reopened if the 
veteran submitted medical evidence showing a current and 
chronic PTSD condition related to military service.  The 
veteran received notification of the denial of his claim and 
was advised regarding his appellate rights in January 2003; 
however, he did not perfect an appeal of the decision and it 
became final.  The Board notes that the evidence considered 
by the RO in rendering its decision included the veteran's 
service treatment records, the DD Form 214 and service 
personnel file, VA examination reports, post-service 
treatment records (private), and statements by the veteran 
and/or his former representative.     

The evidence received since the January 2003 denial of the 
veteran's claim consists of additional private and VA 
treatment records, VA examination reports, and additional 
statements submitted by the veteran and/or his former 
representative.  

After review of the evidence received since January 2003, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  Indeed, none of the 
newly submitted evidence shows that the veteran has been 
diagnosed with PTSD on Axis I by any competent mental health 
provider.  Rather, the new evidence shows that the veteran 
has been diagnosed with other Axis I psychiatric disorders 
such as major depressive disorder and adjustment disorder 
with anxiety not otherwise specified.  Therefore, while the 
evidence associated with the claims folder since the January 
2003 denial may be considered new because it was not before 
VA at the time of that decision, it is not also material 
because it does not relate to a previously unsubstantiated 
fact necessary to substantiate the claim.    

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted and the claim is not 
reopened.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Extension of Temporary Total Evaluation

The veteran seeks entitlement to an extension of a temporary 
total evaluation beyond August 31, 2005.  In that regard, the 
Board specifically notes that the veteran indicated that he 
wanted a temporary total rating for convalescence for a 
period of 6 months in a June 2006 statement.  

The record reflects that a 100 percent evaluation was 
assigned based on surgical or other treatment necessitating 
convalescence under 38 C.F.R. § 4.30 from July 29, 2005 to 
August 31, 2005 in the November 2005 rating decision.  The 
temporary total evaluation was granted because the evidence 
showed that the veteran had a left knee diagnostic 
arthroscopy on July 29, 2005, followed by left knee pain and 
inflammation.  However, as the evidence showed that the 
veteran was attending school and able to ambulate using a 
cane as needed after such period, extension of the temporary 
total rating was not found to be warranted by the RO.      

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

Extensions for periods of one, two, or three months beyond 
the initial three months may be made under subparagraphs (1), 
(2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval 
may be obtained from the Adjudication Officer for extensions 
of one or more months, up to six months beyond the initial 
six-month period, under subparagraphs (2) or (3) of 38 C.F.R. 
§ 4.30(a).  38 C.F.R. § 4.30(b).

Convalescence is defined as "the stage of recovery following 
an attack of disease, a surgical operation, or an injury."  
Felden v. West, 11 Vet. App. 427, 430 (1998). Recovery is 
defined as "the act of regaining or returning toward a normal 
or healthy state." Id.  In other words, the purpose of a 
temporary total rating under the criteria of 38 C.F.R. § 4.30 
is to aid the veteran during the immediate post-surgical 
period when he or she may have incompletely healed wounds or 
may be wheelchair-bound, or when there may be similar 
circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has determined that the inability to 
return to any employment indicates a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291, 296 (1995).

In the present case, there is conflicting evidence of record 
regarding whether the veteran's period of convalescence 
extended beyond August 31, 2005.  

In support of the claim, the Board notes that the veteran's 
treating VA orthopedist (Dr. M.P.) wrote on a prescription 
form dated in August 2005 that the veteran would not be able 
to work for at least 2 months following an arthroscopic 
surgery done in July 2005.  Dr. M.P. then wrote on another 
prescription form dated in September 2005 that the veteran 
was to remain off work for two months more.  Dr. M.P. later 
noted in a November 2005 VA treatment record that the veteran 
would remain off of work until he was re-evaluated in three 
months following an injection of hyalgan in the knee.  It is 
noted that Dr. M.P. subsequently evaluated the veteran's left 
knee on February 7, 2006 and, while he noted that the veteran 
used a knee brace and had pain gradually returning to the 
knee at that time, the physician did not indicate that the 
veteran required additional time off of work due to his left 
knee arthroscopy.  

Against the veteran's claim is evidence showing that the 
veteran was able to attend school and ambulate during this 
period, as noted by the RO.  An August 2005 VA rheumatology 
treatment record also notes that the veteran was doing well 
following his left knee arthroscopy and was "asymptomatic" 
at that time.  Additionally, the December 2005 VA examination 
report pertaining to the left knee notes that the veteran had 
not been incapacitated by problems related to his left knee 
and was unemployed at the time.  

After careful consideration of the foregoing, the Board 
resolves any doubt in favor of the veteran in finding that 
the veteran's period of convalescence lasted for a total of 
six months as the evidence both for and against the claim is 
found to be in relative equipoise.  Consequently, the Board 
finds that an extension of five months beyond August 31, 2005 
for a total temporary evaluation is warranted.  Thus, the 
veteran is entitled to a temporary total evaluation through 
January 31, 2006.  38 C.F.R. § 4.30 (2007).       


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened and the appeal is denied.  

Entitlement to extension of a temporary evaluation of 100 
percent through January 31, 2006 is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  


REMAND

The veteran seeks service connection for a left wrist 
disorder.  The July 1969 examination report shows that the 
veteran was noted to have had a fracture of the left forearm 
in March 1969 that was painful on passive movement and not 
considered disabling.  It is also noted that verification of 
incapacitation due to "post left radius" was needed.  On 
the July 1969 report of medical history, the veteran affirmed 
a history of broken bones and reported a history of fracture 
of the left forearm at age 18 for which he was under 
treatment.  The veteran subsequently entered active service 
in June 1970.  Furthermore, the veteran specifically wrote in 
a December 2005 statement that the fracture of his wrist 
occurred before he was drafted.  As a left wrist disorder is 
shown to have pre-existed service, the presumption of 
soundness does not attach in this case.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-03.  

As a left wrist disorder existed prior to service, the 
central question for consideration is whether it increased 
beyond normal progress and was therefore aggravated by 
service.  A preexisting disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence (obvious and 
manifest) that the increase in disability is due to the 
natural progress of the disability or disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).  In the present case, the veteran's service 
treatment records show that the veteran complained of cold 
and sore middle fingers in October 1971 following an injury 
to his left hand that had occurred approximately two months 
before; the noted impression was pain secondary to old injury 
with no impairment of function.  No other complaints 
pertaining to the left arm or hand are apparent in service 
and the veteran's upper extremities were clinically evaluated 
as normal at the separation examination.  There is also 
evidence showing a current disorder of the left wrist.  
Nonetheless the veteran has not been afforded with a medical 
examination with respect to his claim.  In consideration of 
the foregoing, the Board finds that a remand for a medical 
examination and medical opinion is warranted with respect to 
the veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  

Additionally, the record reflects that the veteran filed a 
notice of disagreement (NOD) in October 2007 with respect to 
the denial of entitlement to additional compensation benefits 
for dependents by the RO in its February 2007 decision.  The 
Board notes that the NOD was received by the RO within a year 
of the February 2007 decision and is, thus, timely.  38 
U.S.C.A. § 7105 (West 2002).  However, no Statement of the 
Case has been issued.  As a timely NOD regarding the above 
issue has been submitted, a remand is required in order for 
the RO to provide the veteran a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding the Board 
should remand the issue to the RO for the issuance of a 
Statement of the Case when a notice of disagreement has been 
timely filed); 38 U.S.C.A. § 7105(d)(1) (West 2002).  
Thereafter, the veteran must submit a timely substantive 
appeal in order for this issue to be perfected for appeal to 
the Board.  38 U.S.C.A. § 7105 (West 2002).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity of any left wrist 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review and consider all pertinent 
records associated with the claims file in 
providing his or her opinion to include 
the veteran's service treatment records 
and the 1972 examination report and x-ray 
findings pertaining to the left wrist.  

Based on his or her review of the claims 
folder and examination of the veteran, the 
examiner is requested to offer an opinion 
as to whether the veteran's pre-existing 
left wrist disorder increased in disability 
during service and, if so, whether the 
evidence clearly and unmistakably shows 
that any increase was due to the natural 
progression of the disorder.  Please send 
the claims folder to the examiner for 
review in conjunction with the examination.  
A written opinion citing to the evidence 
considered in support of the opinion is 
requested.  

2.  Thereafter, the veteran's claim for a 
left wrist disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

3.  The veteran should also be provided 
with a Statement of the Case with respect 
to his claim for entitlement to additional 
compensation benefits for dependents, to 
include notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, this issue 
should be returned to the Board for 
appellate review.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


